Title: To James Madison from Meriwether Lewis, 27 August 1809 (Abstract)
From: Lewis, Meriwether
To: Madison, James


27 August 1809, St. Louis. Discusses legal questions involved in trials of three Indians accused of murder. They were all found guilty, but the territorial court has held the trials invalid “because the Offence was committed without the jurisdiction of this court.” Relates the judge’s opinion that one of the crimes was committed by a Sac beyond the Indian boundary and hence “the court had not jurisdiction of the Offence.” When a white man kills an Indian he is tried in a territorial court, and, Lewis believes, “if an Indian be the Aggressor, the same tribunal has cognizance.” The two Iowa tribesmen were not under the court’s jurisdiction, the judge ruled, since “the crime was committed by Indians not in Amity with the U States.” Lewis thinks “these criminals might surely have been punished under the Act of 30th April 1790” [which covered “the crime of wilful murder” committed in areas solely under the jurisdiction of the U.S.]. “I am not by profession a Lawyer,” but, Lewis says, he is chagrined that “the murderers after being duly convicted by conclusive evidence and even by their own confessions, are suffered to escape because our courts have not jurisdiction of the Offence.”
